
	
		II
		110th CONGRESS
		2d Session
		S. 2723
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2008
			Mr. Brown (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To expand the dental workforce and improve dental access,
		  prevention, and data reporting, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Deamonte Driver Dental Care Access
			 Improvement Act of 2008.
		2.FindingsThe Congress finds as follows:
			(1)The Centers for
			 Disease Control and Prevention reports that between the periods 1988 to 1994
			 and between 1994 and 2004, tooth decay increased 15 percent among toddlers and
			 preschoolers 2 to 5 years old.
			(2)During the period
			 1999 to 2004, 28 percent of young children experienced cavities.
			(3)Among 2 year olds
			 in the United States, 1-in-10 already have cavities, and by age 5 that figure
			 jumps to 2-in-5 children.
			(4)Tooth decay is the
			 single most common childhood chronic disease, and it disproportionately affects
			 poor and minority children.
			(5)Eighty percent of
			 dental decay occurs in just 25 percent of children.
			(6)Parents are 3 times
			 more likely to report that their children’s dental needs are unmet, when
			 compared with general medical care needs.
			(7)While 9,000,000 of
			 the children in this Nation do not have medical insurance, more than twice that
			 number—23,000,000—do not have dental insurance.
			(8)One out of 20
			 middle-aged adults in the United States are missing all their teeth.
			(9)More than 40
			 percent of low income adults have at least 1 untreated decayed tooth compared
			 to 16 percent of non-poor adults.
			(10)Employed adults
			 lose more than 164,000,000 hours of work each year due to oral health problems
			 or dental visits.
			(11)For every adult
			 19 years or older without medical insurance, there are 3 without dental
			 insurance.
			(12)About 25 percent
			 of adults 60 years old and older no longer have any natural teeth. Having
			 missing teeth can affect nutrition, since people without teeth often prefer
			 soft, easily chewed foods.
			3.Dental workforce
			 improvement
			(a)Dentistry
			 Workforce Pilot ProgramTitle
			 VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended by
			 inserting after section 747 the following:
				
					747A.Dentistry
				Workforce Pilot Program
						(a)GrantsThe Secretary shall make grants to schools
				of dentistry and hospitals with accredited training programs in pediatric
				dentistry to increase the number of individuals who pursue academic programs in
				pediatric dentistry or provide dental services to children.
						(b)Use of
				fundsThe Secretary may not make a grant to a school of dentistry
				or a hospital under this section unless the school or hospital agrees to use
				the grant to increase the number of individuals who provide dental care to
				children by—
							(1)establishing,
				maintaining, or improving both pre- and post-doctoral academic programs in
				pediatric dentistry;
							(2)recruiting and
				training dental students to pursue training in pediatric dentistry;
							(3)strengthening
				training in pediatric dentistry within advanced education in general dentistry
				and general practice dentistry residencies in dentistry programs;
							(4)recruiting and
				training practicing dentists through continuing education programs in pediatric
				dentistry;
							(5)training
				pediatricians to examine children’s mouths to conduct risk assessments and
				apply fluoride varnish; or
							(6)training dental
				students, dentists, dental hygienists, and other dental professionals in dental
				health disparities and community-based dental health care.
							(c)Reports to
				CongressNot later than 2 years after the date of the enactment
				of this section, and biennially thereafter, the Secretary shall conduct an
				evaluation of the activities funded through grants under this section and
				submit a report to the Congress on the results of such evaluation.
						(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2009
				through
				2014.
						.
			(b)Grants to
			 develop and implement pilot program to train allied dental health
			 professionalsTitle V of the
			 Social Security Act (42 U.S.C. 701, et seq.) is amended
			 by adding at the end the following new sections:
				
					511.Grants to
				develop and implement pilot program to train allied dental health
				professionals
						(a)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall award a grant to establish a pilot program to
				increase access to dental care for underserved populations through the use of
				new allied dental health professionals. In awarding the grant, the Secretary
				shall consider pilot program applications that meet the following
				criteria:
							(1)The applicant
				plans to evaluate 1 or more distinct allied dental professional models.
							(2)The model is
				structured such that the allied dental professionals work under the supervision
				of a licensed dentist or dentists.
							(3)The application
				must include benchmarks reflecting the goal of increasing access to dental care
				for underserved populations.
							(4)The models tested
				by the applicant must be structured to be replicable in other areas of the
				country. The models tested must include strategies to maximize
				cost-efficiency.
							(b)Adjustment of
				fundingThe Secretary shall adjust funding for the pilot program
				according to the training needs of the allied dental professionals and the
				number of sites used for the pilot program.
						(c)EvaluationNot
				later than 2 years after the date of enactment of this section, and biennially
				thereafter, the Secretary shall conduct an evaluation of the activities funded
				through grants under this section and submit a report to Congress on the
				results of such evaluation.
						(d)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for each of fiscal years 2009 through
				2014.
						.
			4.Access to dental
			 care
			(a)Access to Dental
			 Care Pilot ProgramSubpart I
			 of part D of title III of the Public Health Service Act (42 U.S.C. 254b et
			 seq.) is amended by adding at the end the following:
				
					330M.Access to
				Dental Care Pilot Program
						(a)GrantsThe Secretary shall award grants to
				Federally qualified health centers to expand and improve the provision of
				dental services to medically underserved populations.
						(b)Use of
				fundsThe Secretary may not
				make a grant to a Federally qualified health center under this section unless
				the center agrees to use the grant to expand and improve the provision of
				dental services to medically underserved populations by—
							(1)recruiting
				dentists, dental hygienists, or pediatric dentists;
							(2)purchasing or
				renting equipment for the provision of dental services;
							(3)constructing and
				expanding physical space for the provision of dental services;
							(4)allowing
				contractual relationships between Federally qualified health centers and
				private dental providers to increase access to dental care for adults and
				children; or
							(5)establishing or
				maintaining mobile dentistry and teledentistry activities.
							(c)Reports to
				CongressNot later than 1 year after the date of the enactment of
				this section, and biennially thereafter, the Secretary shall conduct an
				evaluation of the activities funded through grants under this section and
				submit a report to the Congress on the results of such evaluation.
						(d)DefinitionsIn
				this section:
							(1)The term
				Federally qualified health center has the meaning given to such
				term in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C.
				1396d(l)(2)(B)).
							(2)The term
				pediatric dentist means an individual who has successfully
				completed residency training from a pediatric dentistry program accredited by
				the Commission on Dental Accreditation.
							(e)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2009
				through 2014.
						330N.Early
				childhood caries prevention and management demonstration grants
						(a)GrantsThe
				Secretary is authorized to award grants to public or private entities to
				develop, implement, and evaluate public health and clinical strategies to
				prevent and manage early childhood caries.
						(b)Use of
				fundsThe Secretary shall make grants to eligible entities to
				demonstrate the effectiveness of preventing and managing early childhood caries
				by—
							(1)developing
				materials and methods for early detection, anticipatory guidance, primary
				prevention, and disease suppression of early childhood caries;
							(2)developing and
				testing models of care delivery that engage nutritional, behavioral,
				educational, and pharmacologic approaches in early childhood caries prevention
				and control;
							(3)training
				dentists, physicians, and nurse practitioners in the medical and behavioral
				management of early childhood caries;
							(4)partnering with
				Head Start, the Special Supplemental Nutrition Program for Women, Infants, and
				Children (WIC) established under section 17 of the Child Nutrition Act of 1966,
				or other early childhood programs to engage families in positive oral health
				behaviors and practices to reduce or eliminate early childhood caries;
				or
							(5)developing public
				health strategies including public education, public policy, and public
				programs targeting children under the age of 6 years at risk for early
				childhood caries.
							(c)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated such sums as may be necessary for each of fiscal years 2009
				through
				2014.
						.
			(b)Dental services
			 credit
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45N the following new section:
					
						45O.Dental
				services
							(a)In
				generalFor purposes of section 38, the qualified dental services
				credit determined under this subsection for any taxable year is an amount equal
				to 15 percent of the qualified dental receipts of the taxpayer for such taxable
				year.
							(b)LimitationThe
				credit determined under subsection (a) with respect to any taxpayer for any
				taxable year shall not exceed $5,000.
							(c)Qualified
				dental receiptsFor purposes of this section, the term
				qualified dental receipts means any amount received as
				compensation for providing dental services—
								(1)under a State
				plan under title XIX of the Social Security Act or under a State child health
				plan under title XXI of such Act; or
								(2)from an
				individual who is not covered by a health insurance plan at the time such
				services are
				provided.
								.
				(2)Conforming
			 amendments
					(A)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus, and by adding at the end the following:
						
							(32)the qualified
				dental services credit determined under section
				45O(a).
							.
					(B)The table of
			 sections of such subpart is amended by inserting after the item relating to
			 section 45N the following new item:
						
							
								Sec. 45O. Dental
				services.
							
							.
					5.Public education
			 and awareness campaignSubpart
			 I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et
			 seq.) as amended by section 4, is amended by adding at the end the
			 following:
			
				330O.Public
				education and awareness campaign
					(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				directly or through grants, cooperative agreements, or contracts to eligible
				entities conduct, support, and promote a comprehensive public education and
				awareness campaign on preventing, controlling, and ultimately eliminating early
				childhood caries. The campaign shall target pregnant women, and parents and
				caregivers of children under the age of 6 years.
					(b)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $2,000,000 for each of
				fiscal years 2009 through
				2013.
					.
		6.Access to dental
			 care under Medicaid and SCHIP
			(a)Reporting
			 information on dental care for children
				(1)MedicaidSection
			 1902(a)(43)(D)(iii) of the Social Security Act (42 U.S.C. 1396a(a)(43)(D)(iii))
			 is amended by inserting and other information relating to the provision
			 of dental services to such children described in section 2108(e) after
			 receiving dental services,.
				(2)CHIPSection
			 2108 of the Social Security Act (42 U.S.C. 1397hh) is amended by adding at the
			 end the following new subsection:
					
						(e)Information on
				dental care for children
							(1)In
				generalEach annual report under subsection (a) shall include the
				following information with respect to care and services described in section
				1905(r)(3) provided to targeted low-income children enrolled in the State child
				health plan under this title at any time during the year involved:
								(A)The number of
				enrolled children by age grouping used for reporting purposes under section
				1902(a)(43).
								(B)For children
				within each such age grouping, information of the type contained in questions
				12(a)–(c) of CMS Form 416 (that consists of the number of enrolled targeted low
				income children who receive any, preventive, or restorative dental care under
				the State plan).
								(C)For the age
				grouping that includes children 8 years of age, the number of such children who
				have received a protective sealant on at least one permanent molar
				tooth.
								(2)Inclusion of
				information on enrollees in managed care plansThe information
				under paragraph (1) shall include information on children who are enrolled in
				managed care plans and other private health plans and contracts with such plans
				under this title shall provide for the reporting of such information by such
				plans to the
				State.
							.
				(b)Assessment of
			 adequacy of dental reimbursement rates for all eligible
			 beneficiariesNot later than 1 year after the date of enactment
			 of this Act, the Comptroller General of the United States shall study and
			 report to Congress on the extent to which payment rates for dental services
			 provided to individuals who are eligible for medical assistance under State
			 Medicaid plans under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) or child health assistance or other health benefits coverage under State
			 child health plans under title XXI of such Act (42 U.S.C. 1397aa et
			 seq.)—
				(1)are comparable to
			 the payment rates for such services established by private health insurance
			 issuers;
				(2)are adequate to
			 compensate providers for the actual cost of providing such services; and
				(3)in the case of
			 such services provided under State Medicaid plans, satisfy the requirement of
			 section 1902(a)(30)(A) of such Act (42 U.S.C. 1396a(a)(30)(A)) to assure that
			 payments are consistent with efficiency, economy, and quality of care and are
			 sufficient to enlist enough providers so that care and services are available
			 under the plan at least to the extent that such care and services are available
			 to the general population in the geographic area.
				7.Coordination and
			 report by the Secretary of Health and Human ServicesThe Secretary of Health and Human Services
			 shall coordinate with relevant government agencies to ensure the inclusion of
			 dental health prevention and promotion activities within existing prenatal and
			 maternal child health programs, and shall, not later than 2 years after the
			 date of enactment of this Act, submit to Congress a report on the status of
			 such programs.
		
